E. BRYAN WILSON
Acting United States Attorney

STEVEN E. SKROCKI
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Tel: (907) 271-5071
Fax: (907) 271-1500
E-mail: steven.skrocki@usdoj.gov

Attorneys for Plaintiff

                     IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                 )
                                            )
                          Plaintiff,        )
                                            )
           vs.                              ) No. 3:20-CR-00034-SLG
                                            )
  WALTER EARL,                              )
                                            )
                     Defendant.             )

                 UNITED STATES’ SENTENCING MEMORANDUM

         COMES NOW the United States of America, by and through undersigned counsel,

and files with the court a sentencing memorandum in the above captioned case. For the

reasons provided below, the United States requests that the court impose sentence in

conformity with the plea agreement executed by the parties, along with the

recommendations made by the Probation Office in its sentencing recommendation to the

court.




         Case 3:20-cr-00034-SLG-MMS Document 53 Filed 08/04/21 Page 1 of 9
I.       SUMMARY OF SENTENCING RECOMMENDATIONS

TERM OF IMPRISONMENT ........................................................................... 0 Months
PROBATION ..................................................................................... 5 Years Concurrent
FINES ...................................................................................................................$185,0001
RESTITUTION .................................................................................. $216,054 to the IRS
SPECIAL ASSESSMENT ...................................................................................... $400.00
FORFEITURE/ABANDONEMENT ........ Various items of ivory per plea agreement.

          The defendant Walter Earl has plead guilty to a 4-count Information filed

contemporaneously with a plea agreement. (Dkts 1 and 2, respectively) Pursuant to that

plea agreement the defendant entered pleas of guilty to Counts 1 and 3 of the Information,

which charged him with felony violations of the Lacey Act, 16 U.S.C. § 3372, and to

Count 4 of the Information, which charged him with Tax Evasion, in violation of 26 U.S.C.

§ 7201. As part of the plea agreement the defendant has agreed to forfeit an extensive

amount of walrus tusks, walrus parts, and other marine mammal parts (see Docket 2-1),

along with paying full restitution to the IRS for taxes owed in the amount of $216,054. The

defendant has also agreed to pay fines in the amount of $35,000 for Counts 1-3, and a fine

of $150,000 for Count 4, Tax Evasion for a total fine amount of $185,000. All told, the

defendant has agreed to pay $401,054.00 in fines and restitution for these offenses. For the

reasons provided below, the parties request that the court accept the agreement and




1 The parties agree that the fine amounts imposed for Counts 1, 2, 3 and 4 should be designated to the Lacey Act
Reward Account, U.S. Fish and Wildlife Service, Cost Accounting Section, P.O. Box 272065, Denver, Colorado,
80227-9060, administered by the United States Fish and Wildlife Service. As to restitution, according to defense
counsel, restitution to the IRS has been paid in full in the amount of $216,054.
U.S. v. Earl                      Page 2 of 9
3:20-cr-00034-SLG
        Case 3:20-cr-00034-SLG-MMS Document 53 Filed 08/04/21 Page 2 of 9
sentence the defendant in accord with the plea agreement and the recommendation of the

U.S. Probation Office’s Sentencing Recommendation.

II.    GUIDELINE APPLICATIONS

       A.     Application

       There is no dispute that the Guideline provisions for this offense would provide for an

adjusted sentencing guideline range of 18 to 24 months.

       B.     Acceptance of Responsibility

       As of this writing, and due to the plea agreement and its terms, the United States

requests the court to award the defendant a three-point reduction for acceptance of

responsibility. As indicated by the joint filing of the Information and Plea Agreement, the

defendant, through counsel, cooperated with the government’s investigation. This case was

never considered as one placed on a trial track.

       C.     Criminal History Category Computation

       The defendant’s criminal record is Category 1.

III.   APPLICATION OF 18 U.S.C. § 3553(a)

       In addition to the Guidelines, the following sentencing factors set forth in 18 U.S.C.

§ 3553(a) apply with respect to the sentence to be imposed in this case: (1) the nature and

circumstances of the offense and history and characteristics of the defendant; (2) the need

for the sentence to reflect the seriousness of the offense, afford deterrence, protect the

public from further crimes and provide the defendant training and treatment; (3) the kinds

of sentences available; (4) the established Guidelines sentencing ranges; (5) any pertinent

Guidelines policy statements; (6) the need to avoid unwarranted sentence disparity

U.S. v. Earl                      Page 3 of 9
3:20-cr-00034-SLG
        Case 3:20-cr-00034-SLG-MMS Document 53 Filed 08/04/21 Page 3 of 9
between defendants with similar records convicted of similar crimes; and (7) the need to

provide restitution to victims of the offense.   See, 18 U.S.C. § 3553(a)(1) through (7).

Each sentencing factor is addressed in turn:

       A.     Nature and Circumstances of Offense and the History and Characteristics
              of the Defendant.

              1.     History and Characteristics of the Defendant – Unlawful Conduct

       Other than the instant offense, the defendant’s criminal history does contain some

financial criminal history, a bank fraud charge from 1997, which resulted in the defendant

completing successfully pretrial diversion.

              2.     The Instant Offense – The Counts of Conviction and Non-

       Licensed Firearms Sales

       The instant offenses involve several crimes and is well documented by the Presentence

Report. In summary, the instant offense consisted of the long-term trafficking of walrus

ivory and other marine mammal parts, the failure to pay taxes, and the selling of firearms

without the appropriate ATF license in violation of Title 18 U.S.C. § 922(a)(1)(A) and

923(a)(1)(D). As noted in the plea agreement, the defendant’s plea agreement is based on the

illegal wildlife trafficking activity and his failure to pay taxes. As part of the plea agreement,

the defendant has agreed to cease his illegal buying and selling of firearms, which was not a

significant aspect of his business, and to use a licensed dealer to conduct any purchases or

sales of firearms.

        B.    Need for the Sentence to Reflect the Seriousness of the Offense, Afford
              Deterrence, Protect the Public, and Rehabilitate the Defendant.



U.S. v. Earl                      Page 4 of 9
3:20-cr-00034-SLG
        Case 3:20-cr-00034-SLG-MMS Document 53 Filed 08/04/21 Page 4 of 9
       The defendant comes before this court as an experienced illegal walrus ivory purchaser

and seller who, over the years, also failed to pay federal income tax from his downtown

business location. The reasons provided for this illegal activity are documented in the

Presentence Report and by the defense and need not be repeated here.

       In terms of the illegal ivory sales, the blackmarket sale of wildlife products is a multi-

billion dollar worldwide business with a perilous impact on the world’s diminishing wildlife

resources. With respect to the conduct at issue in Counts 1, 2 and 3, the illegal sale of walrus,

the Marine Mammal Protection Act (MMPA) prohibits the sale of non-Alaska Native

handicrafted walrus ivory by the defendant. The underground sale of ivory is detrimental to

the spirit and purpose of the MMPA, which provides exemptions to the take of marine

mammals to certain coastal-dwelling Alaska native peoples to continue and expand the

cultural legacy of subsistence hunting and the traditional handicrafting of marine mammal

parts for specific uses including commercial sale of such handicrafting and artwork.       As

detailed in the presentence report the defendant willingly and knowingly accepted what he

knew were illegal wildlife parts for future illegal sales. It is only proper that his inventory be

abandoned and that he receive a substantial fine for this conduct as deterrence him and other

sellers so inclined.

       As to the defendant’s tax liabilities for the years 2013-2017, the reasons for that

conduct are similarly well-documented. It is noted and notable that the defendant has paid the

entire restitution amount due and owing to the Internal Revenue Service. Having extensive

experience in wildlife and fraud matters, the government can attest that the defendant’s

payment of restitution, and fines in conjunction with imposition of sentence is notable,

U.S. v. Earl                      Page 5 of 9
3:20-cr-00034-SLG
        Case 3:20-cr-00034-SLG-MMS Document 53 Filed 08/04/21 Page 5 of 9
noteworthy and in significant contrast to other fraud cases where hardly any to no funds are

ever paid to the court to satisfy restitution or fines imposed. Thus, the payment of restitution

to the IRS and the fine payments to be made soon advocate for acceptance of the plea

agreement by the court.

       C.     Kinds of Sentences Available

       As noted in the presentence report, the defendant is approaching 80 years of age, has no

record of violent criminal conduct and one prior fraud charge.    The parties to this case have

been cognizant of the defendant’s age, the past and current COVID environment, and have

worked together in attempting to strike a balance acceptable to the court as to an appropriate

sentence in the current environ under the facts of this case. The United States agrees with the

recommendation of the Probation Office that incarceration is not warranted on this record,

though the years of criminal conduct are not to be taken likely. Given the tenure of the

conduct, and taking it into account, the United States agrees with the recommendation of the

Probation Office that the defendant serve a period of six months home detention, along with

the other conditions recommended. (See, PSR at pgs. 3 and 4, Dkt 47) This would include the

electronic monitoring recommendation based on the tenure, nature and the totality of facts

concerning the defendant’s criminal conduct.     (See, Recommendation 1, pg. 3, Dkt 47

(Sealed)

       D.     Sentencing Ranges Available

       The sentence recommended by the United States is outside of the range calculated

by the Presentence Report and the Sentencing Guidelines, but for reasons stated by the



U.S. v. Earl                      Page 6 of 9
3:20-cr-00034-SLG
        Case 3:20-cr-00034-SLG-MMS Document 53 Filed 08/04/21 Page 6 of 9
parties a sentence of incarceration is not an appropriate sentence based on the Section 3553

factors.

       E.      Pertinent Policy Statements

       The United States is unaware of any pertinent policy statements applicable to the

sentence it recommends.

       F.      Need to Avoid Sentence Disparity

       To the United States’ knowledge, there are no comparable cases to the government’s

knowledge in district or outside of the district which could be utilized to judge this factor. Still,

a sentence of four felony convictions, forfeiture/abandonment of the defendant’s illegal wildlife

inventory, significant monetary obligations in the form of fines and restitution, and six months

home confinement, along with other conditions recommended, provide a sufficient penalty

along with a deterrent imposing and public protection basis for a defendant of this age, his

willingness to pay restitution in full to the IRS pre-sentencing, and other factors articulated by

the parties.

       G.      Fine

       The defendant has stated he will pay 100% of the Lacey Act imposed fines, an amount

of $35,000, on or within 48 hours of imposition of sentencing. The defendant has also stated he

will also pay 50% of the $150,000 Tax Evasion fine within the same period. The remaining

50% of the IRS fine will be paid within 6 months or sooner. Total fines imposed in this case

thus amount to $185,000.

       When the payments are received, the United States requests that the fine payments be

directed to the Lacey Act Reward Account, as indicated in footnote 1 of this memorandum. In

U.S. v. Earl                      Page 7 of 9
3:20-cr-00034-SLG
        Case 3:20-cr-00034-SLG-MMS Document 53 Filed 08/04/21 Page 7 of 9
the event the fine payments are not received as promised, the United States would request that

the court set on a hearing or motion practice as to the failure of the receipt of the fine funds as

promised by the defendant given its impact on the government’s plea agreement and

recommendation.

IV.    CONCLUSION

       The defendant in this case is 76 years of age. Wisely, he secured able and

experienced counsel who have worked cooperatively with the United States in identifying

relevant acts and evidence which in turn resulted in the careful crafting of an agreement

which satisfies the sentencing factors of concern to Congress and this court under 18

U.S.C. § 3553. It is doubtful that this defendant will violate the law again, and he

undoubtably is on notice that his business will be monitored for some time to ensure such

activity remains in the past. Four federal felony charges, $185,000 in fines and restitution

of more than $400,000, and half a year of monitoring/home confinement, all operate as a

deterrent to him and to others similarly inclined or engaged.

       Given all the foregoing, the United States requests that the court sentence the

defendant in conformity with the recommendations made herein and in the plea agreement

as they fully meet the statutory factors provided in 18 U.S.C. § 3553 for the offenses of

conviction and the overall offense conduct.

       Lastly, the United States thanks the court for its patience and understanding with

respect to the various continuances sprinkled throughout this action. It is much appreciated

by the government and defense counsel.

       //

U.S. v. Earl                      Page 8 of 9
3:20-cr-00034-SLG
        Case 3:20-cr-00034-SLG-MMS Document 53 Filed 08/04/21 Page 8 of 9
       RESPECTFULLY SUBMITTED August 4, 2021, in Anchorage, Alaska.

                                           E. BRYAN WILSON
                                           Acting United States Attorney

                                           s/Steven E. Skrocki
                                           STEVEN E. SKROCKI
                                           Assistant U.S. Attorney

CERTIFICATE OF SERVICE

I hereby certify that on August 4, 2021,
a copy of the foregoing was served
electronically on:

John Wolfe
Aaron Brecher
William Bittner

s/Steven E. Skrocki
Office of the U.S. Attorney




U.S. v. Earl                      Page 9 of 9
3:20-cr-00034-SLG
        Case 3:20-cr-00034-SLG-MMS Document 53 Filed 08/04/21 Page 9 of 9
